Title: To John Adams from Benjamin Rush, 13 October 1777
From: Rush, Benjamin
To: Adams, John


     
      Dear Sir
      Hospital at Limerick 26 miles from Philada: on the Reading road. Octobr 13. 1777
     
     I have little to add to the long letter I wrote to you a few days ago, but that the event of the battle at Germantown on the 4th instant was full of proofs of the truths I formerly communicated to you. We lost a city—a Victory—a campaign by that want of discipline and System which pervades every part of the army. General Conway wept for joy when he saw the Ardor with which our troops pushed the enemy from hill to hill, and pronounced our country free from that auspicious Sight. But when he saw an Officer low in command give counter orders to the commander in chief, and the commander in chief passive under that circumstance, his distress and resentment exceeded all bounds. For Gods sake do not suffer him to resign. He seems to possess Lee’s knowledge and experience without any of his Oddities or vices. He is moreover the idol of the whole Army. Make him a Major General if Nothing else will detain him in your Service. He is entitled to all most of the glory our Arms acquired in the late battle. But his bravery and Skill in war are not his only military Qualifications. He is exact in his discipline, and understands every part of the detail of an Army. Besides this, he is an Enthusiast in our cause. Some people blame him for calling some of our Generals fools—cowards—and drunkards in public company. But these things are proofs of his integrity, and should raise him in the opinion of every friend to America. Be not deceived my dear friend. Our army is no better than it was two years ago. The Spirit of our men is good. Our Officers are equal nay superior to Howes. A few able major generals would make them a terror to the whole power of Britain. Adieu. Yours sincerely,
     
      B:Rush
     
     
     
      P.S. I am afraid we Shall soon loose a most gallant Officer in Col. Stone. Congress must take notice of him living or dead.
      An Anecdote
      An Officer in Howe’s army told me they had executed only two men in the last year. Their discipline prevents crimes. Our want of it creates them. We have had 20 executions in the last year, and our Army is not a bit the better for them. If Howe Should lie still, desertions, sickness, accidental deaths, and executions would waste our whole army in one year.
     
    